Citation Nr: 0929676	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  02-17 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle injury.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to May 
1983.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  This case was remanded by the Board 
in May 2004 and November 2007 for additional development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The claims on appeal have previously been remanded by the 
Board on 2 separate occasions due to deficiencies in attempts 
to obtain the Veteran's service treatment records.  Despite 
these previous remands, these deficiencies still have not 
been rectified.

In November 2007, the Board remanded the claims on appeal for 
further development.  The remand directed that several 
further steps had to be taken to ensure that all efforts were 
exhausted in the attempt to locate the Veteran's missing 
service treatment records.  These steps included performing a 
search of the Roanoke, Virginia regional office for the 
Veteran's service treatment records under both of her listed 
names.  The remand stated that if these records could not be 
located, the Roanoke, Virginia regional office was required 
to actively respond to the inquiry with a statement saying 
that an attempt to locate the records was made and that they 
could not be found.  The evidence of record shows that the 
Appeals Management Center properly requested that these 
instructions be followed by the Roanoke, Virginia regional 
office in e-mail letters dated in July 2008 and January 2009.  
However, no response was ever received from Roanoke and it is 
thus impossible for the Board to determine whether the search 
was ever carried out.

Furthermore, the November 2007 remand stated that if the 
Veteran's service treatment records could not be obtained, 
the Veteran must be notified and (a) the specific records 
that cannot be obtained must be identified; (b) the efforts 
that were made to obtain those records must be explained; and 
(c) any further action to be taken by VA with respect to the 
claims must be noted.  While as a result of these actions the 
Veteran's service entrance examination report was received in 
May 2009, the rest of the Veteran's service treatment records 
remain missing.  Accordingly, the November 2007 remand 
required that the Veteran be properly notified in the manner 
listed above.  38 C.F.R. § 3.159(e) (2008).  The evidence of 
record does not show that this was done.  The United States 
Court of Appeals for Veterans Claims has held that RO 
compliance with a remand is not discretionary, and that if 
the RO fails to comply with the terms of a remand, another 
remand for corrective action is required.  Stegall v. West, 
11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following actions:

1.	The RO must again be requested to 
perform a search of the Roanoke, 
Virginia regional office for the 
Veteran's missing service treatments 
records under both of her listed names.  
If these records cannot be located, the 
RO must actively respond to the inquiry 
with a statement saying that an attempt 
to locate the records was made and that 
they cannot be found.

2.	If, after completing all of the above 
action, the Veteran's missing service 
treatments records still cannot be 
obtained, the Veteran must be notified 
and (a) the specific records that 
cannot be obtained must be identified; 
(b) the efforts that were made to 
obtain those records must be explained; 
and (c) any further action to be taken 
by VA with respect to the claims must 
be noted.  The Veteran must then be 
given an opportunity to respond.

3.	The RO must then readjudicate the claims 
and, thereafter, if any claim on appeal 
remains denied, the Veteran and her 
representative must be provided with a 
supplemental statement of the case.  
After the Veteran and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to 
the Board for appellate review.

No action is required by the Veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).


